Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 333-140322 NORTHWEST CHARIOTS INCORPORATED (Exact name of registrant as specified in its charter) Nevada State or other jurisdiction of incorporation or organization 98-0496885 (I.R.S. Employer Identification No.) artin Drive, Ste 268, Surrey, British Columbia, Canada, V4A 6E7 (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code: (604) 202-9390 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes No X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes X No Number of shares issued and outstanding of the registrants class of common stock as of August 31, 2007: 3,500,000 shares of common stock Authorized share capital of the registrant: 75,000,000 common shares, par value of $0.001 The Company did not recognize any revenue for the quarter ended June 30, 2007. PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS NORTHWEST CHARIOTS INCORPORATED (A Development Stage Company) INTERIM FINANCIAL STATEMENTS JUNE 30, 2007 Page Financial Statements: Interim Balance Sheets F-2 Interim Statements of Operations F-3 to F4 Interim Statements of Cash Flows F-5 Interim Statements of Stockholders Equity F-6 Notes to Interim Financial Statements F-7 to F-8 F-1 NORTHWEST CHARIOTS INCORPORATED (A Development Stage Company) INTERIM BALANCE SHEETS June 30, September 30, 2007 (unaudited) (See Note 1) ASSETS Current Cash $ $ 34,954 Prepaid Expenses - Total Current Assets Total Assets $ $ 34,954 LIABILITIES Current Accounts payable and accrued expenses $ $ 1,705 Total Current Liabilities STOCKHOLDERS EQUITY Capital Stock Authorized: 75,000,000 common shares, par value $0.001 per share Issued and outstanding: 3,500,000 common shares Additional paid-in capital Deficit Accumulated During the Development Stage Total Stockholders Equity Total Liabilities and Stockholders Equity $ $ 34,954 The accompanying notes are an integral part of these statements. F-2 NORTHWEST CHARIOTS INCORPORATED (A Development Stage Company) INTERIM STATEMENTS OF OPERATIONS (Unaudited) Three month period Three month period ended June 30, 2007 ended June 30, 2006 Revenue $ - $ - Expenses Office and administration 19 Organizational costs - - Professional fees - - 19 Net Loss $ (2,893) $ (19) Basic And Diluted Loss Per $ Nil $ Nil Share Weighted Average Number Of Shares Outstanding The accompanying notes are an integral part of these statements. F-3 NORTHWEST CHARIOTS INCORPORATED (A Development Stage Company) INTERIM STATEMENTS OF OPERATIONS (Unaudited) Cumulative amounts from Date of Inception on Nine month period Nine month period April 4, 2006 to ended June 30, 2007 ended June 30, 2006 June 30, 2007 Revenue $ - $ - $ - Expenses Office and 19 administration Organizational costs - - Professional fees - 19 Net Loss $ (27,857) $ (19) $ (29,608) Basic And Diluted Loss Per Share $ (0.01) $ Nil Weighted Average Number Of Shares Outstanding The accompanying notes are an integral part of these statements. F-4 NORTHWEST CHARIOTS INCORPORATED (A Development Stage Company) INTERIM STATEMENTS OF CASH FLOWS (Unaudited) Cumulative amounts from Date of Inception Nine-month period on April 04, 2006 to ended June 30, 2007 June 30, 2007 Cash Flows from Operating Activities Net loss $ $ (29,608) Adjustments to Reconcile Net Loss to Net Cash Used by Operating Activities Prepaid expenses Accounts payable Net Cash (Used in) Operating Activities Cash Flows From Financing Activity Issuance of common shares - Net Cash Provided by Financing Activities - Increase (Decrease) in Cash During the Period Cash, Beginning Of Period - Cash, End Of Period $ $ 6,230 Supplemental Disclosure Of Cash Flow Information Cash paid for: Interest $ - $ - Income taxes $ - $ - The accompanying notes are an integral part of these statements. F-5 NORTHWEST CHARIOTS INCORPORATED (A Development Stage Company) INTERIM STATEMENTS OF STOCKHOLDERS EQUITY (Unaudited) DEFICIT CAPITAL STOCK ACCUMULATED ADDITIONAL DURING THE PAID-IN DEVELOPMENT SHARES AMOUNT CAPITAL STAGE TOTAL Shares issued for cash at $0.01 $ 3,500 $ 31,500 $ - $ 35,000 Net loss for the period ended September 30, 2006 - - - Balance, September 30, 2006 Net loss for the period ended - - - June 30, 2007 Balance, June 30, 2007 $ 3,500 $ 31,500 $ (29,608) $ 5,392 The accompanying notes are an integral part of these statements. F-6 NORTHWEST CHARIOTS INCORPORATED (A Development Stage Company) NOTES TO INTERIM FINANCIAL STATEMENTS JUNE 30, 2007 Note 1 Unaudited Statements While the information presented in the accompanying interim financial statements is unaudited, it includes all adjustments which are, in the opinion of management, necessary to present fairly the financial position, results of operations and cash flows for the interim periods presented. Except as disclosed below, these interim financial statements follow the same accounting policies and methods of their application as our audited annual financial statements for the year ended September 30, 2006. It is suggested that these interim financial statements be read in conjunction with our audited financial statements for the year ended September 30, 2006. The results of operations for the interim periods presented are not necessarily indicative of the results to be expected for the full year. The information as of September 30, 2006 is taken from the audited financial statements of that date. Note 2 Nature and Continuance of Operations a) Organization We were incorporated in the State of Nevada, United States of America, on April 04, 2006. Our year end is September 30th. b) Development Stage Activities We are in the development stage and have not yet realized any revenues from our planned operations. Our business plan is to develop a retail sales and rental business for electrically powered human transporters. We are planning to promote our transporters to large corporations throughout Western Canada. Our offices are in Vancouver, B.C. Based upon our business plan, we are a development stage enterprise. Accordingly, we present our financial statements in conformity with the accounting principles generally accepted in the United States of America that apply in establishing operating enterprises. As a development stage enterprise, we disclose the deficit accumulated during the development stage and the cumulative statements of operations and cash flows from inception to the current balance sheet date. Note 3 Common Stock Our authorized common stock consists of 75,000,000 shares with a par value of $0.001 per share. On April 04, 2006, we issued 1,500,000 shares of common stock at a price of $0.01 for cash totaling $15,000. On September 25, 2006, we issued 2,000,000 shares of common stock at a price of $0.01 for cash totaling $20,000. Note 4 Income Taxes We are subject to U.S. federal income taxes. We have had no income, and therefore, have paid no income tax. F-7 NORTHWEST CHARIOTS INCORPORATED (A Development Stage Company) NOTES TO INTERIM FINANCIAL STATEMENTS JUNE 30, 2007 Deferred income taxes arise from temporary timing differences in the recognition of income and expenses for financial reporting and tax purposes. Our deferred tax assets consist entirely of the benefit from net operating loss (NOL) carry-forwards. The net operating loss carry forwards expire in 2027. Our deferred tax assets are offset by a valuation allowance due to the uncertainty of the realization of the net operating loss carry-forwards. Net operating loss carry-forwards may be further limited by a change in our ownership and other provisions of the tax laws. The provision for refundable Federal income tax, using an effective tax rate of fifteen percent (15%), consists of the following: Period Ended Nine-Month Period September 30, Ended June 30, 2007 Refundable Federal income tax attributable to: Current operations $ (263) $ (4,179) Timing differences/Organizational costs Change in deferred tax valuation allowance 33 Net refundable amount - - The cumulative tax effect at the expected rate of fifteen percent (15%) of significant items comprising our net deferred tax amount is as follows: September 30, June 30, 2007 Deferred tax asset attributable to: Net operating loss carryover $33 $ 4,249 Organizational costs Less, Valuation allowance Net deferred tax asset - - At June 30, 2007, we had an unused net operating loss carryover approximating $28,330 that is available to offset future taxable income. It will expire beginning in Note 5 Related Party Transactions We use the offices of our President for our minimal office facility needs for no consideration. In addition, the President performed services on our behalf without compensation during the period ended June 30, 2007. No provision for these costs has been provided since it has been determined that they are immaterial. F-8 ITEM 2. MANAGEMENTS DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS We incorporated as Northwest Chariots Incorporated (hereinafter referred to as Chariots, we, us or our) on April 4, 2006 in the State of Nevada. Our principal executive offices are located at 106 - 1656 Martin Drive, Ste 268, Surrey, British Columbia, Canada, V4A 6E7. Our telephone number is (604) 202-9390. Our fiscal year end is September 30. On February 9, 2007, our Registration Statement on Form SB-2 was declared effective, enabling an offering of a maximum of 940,000 common shares at a price of $0.10 per share. As of the date hereof, we have not accepted any subscriptions for these common shares. At present, our common shares are not posted for trading or listed on any exchange. All of our outstanding common shares are currently held by our officers and directors. We are a development stage company. We currently have no revenues from operations. We are in a start-up phase with our existing assets and we have no significant assets, tangible or intangible. There can be no assurance that we will generate revenues in the future, or that we will be able to operate profitably in the future, if at all. We have incurred net losses in each fiscal year since inception of our operations. We have never declared bankruptcy, have never been in receivership, and never been involved in any legal action or proceedings. Since becoming incorporated, we have not made any significant purchase or sale of assets, nor have we been involved in any mergers, acquisitions or consolidations. Our goal is to develop a retail sales and rental business for electrically powered human transporters. We intend to purchase various models of transporters from a number of different manufacturers and suppliers and then sell and/or rent the units in two (2) distinct markets. Our first target market consists of corporate clients, anticipating they will encourage their management, staff and employees to purchase the environmentally-friendly transporters. Our second target market is comprised of individuals who will shop at our retail location or make inquiries via our website. Human transporters are individually operated scooters which allow an individual to propel themselves to a chosen destination. We have a broad target market from the working commuter to the recreational enthusiast; from the senior who needs ease of mobility, to the student who needs inexpensive transportation to and from classes; or from the tourist who would like to explore a new locale with ease, to curious individuals looking to try a new approach to urban mobility. With the continuing rising costs for petroleum-based fuel contrasted against the use of electricity as an energy source and the already proven acceptance of these transporter products, we believe that we can fill a need by providing personal human transporter products to metropolitan areas. Principal Products and Services We intend to market, sell, and make available for rental, various types of electrically powered personal transporters. Some of these are: The electric bicycle. This is a two-wheel three-way power pedal bicycle. The rider can pedal it as a regular bicycle, choose pedal assist with a mode switch on the handlebar, or choose full electric power with grip handle speed control. The chariot. This unit has two (2) wheels that are parallel with a pole in the middle. The user is able to stand on the platform above the wheels and lean forward, backwards or side to side and the transporter will respond accordingly, traveling upwards of 20km hour. With the latest advances in gyros, tilt sensors, and high performance motors, these machines may become the most common means of transportation in densely populated centers and environmentally friendly communities. The quad. This unit has four (4) wheels, a very stable platform and a seat for the operator. Especially designed for seniors and those with disabilities, development has created transporters that are being used in expanded markets. 9 Special order. For specific applications and sports enthusiasts, appropriately modified units will be available by special order. Plan of Operation We are a development stage company that has not commenced selling products, and thus, we have no revenue, no financial backing and few assets. Even though we are inadvertently classified as a shell company as defined in Rule 10b-2, we believe that we are not a shell in that we are continuing to carry out our business plan. We anticipate that we will commence revenues by March 2008. The following discussion of our plan of operation, financial condition, results of operations, cash flows and changes in financial position should be read in conjunction with our most recent financial statements and notes appearing elsewhere in this Form 10-QSB; our Form 10-QSB filed on April 2, 2007, our Form 10-QSB filed on September 13, 2007 and our Form SB-2 Registration Statement filed on January 30, 2007. Our continuing operations are dependent upon the identification and successful completion of additional long-term or permanent equity financing, the support of creditors and shareholders, and, ultimately, the achievement of profitable operations. There can be no assurances that we will be successful, which would in turn significantly affect our ability to complete the roll-out of our business plan. If not, we will likely be required to reduce operations or liquidate assets. We will continue to evaluate our projected expenditures relative to our available cash and to seek additional means of financing in order to satisfy our working capital and other cash requirements. We need to raise $94,000 to purchase inventory, fully develop our website and market our product. We presently do not have such funds. We are attempting to raise such funds through our public offering. We do not have a source to supply the necessary funding if we are unsuccessful in raising the capital through the public offering. We believe it will take from two (2) to three (3) months to raise capital to begin development of the business. We have limited operations, no revenue, limited financial backing and few assets. How long we can continue to satisfy our cash requirements, and whether we will require additional funding for the next twelve (12) months from the date hereof is dependent on how quickly we can generate revenue to cover our ongoing expenses and how much revenue can be generated. We do not have any full-time employees at the present time. We are operating with very limited administrative support, and our current officers and directors will continue to be responsible for all planning, developing and operational duties, without compensation, for at least the first year of operations. We intend to design a promotional campaign that will be effective for each market. A website will be developed as the main source of promotion in an attempt to reduce recurring costs that are associated with the print medium. This website will utilize artwork and a logo and will be made available in English, French and Cantonese. Our website will outline a description of the personal transporters, fee structure, ordering instructions, and contact information. Together with telephone installation and hook-up costs, we expect to spend $3,000 for these services by the end of December 2007. We will register and list the website address with widely used search engines and directories. For every search engine there are many special interest websites dedicated to specific markets. Having a mutual link on a special interests site dedicated to our market would be beneficial, as it has the potential to draw a larger number of visitors and purchasers to the website. Creating mutual links is an effective means of marketing and cross promoting, as mutual links on targeted sites expose us to existing, qualified and interested consumers. These targeted sites have already done the web marketing and branding to draw traffic to their respective websites. The site visitors are likely to follow the link to the site and potentially purchase the services offered at the new destination, which is our website. Monthly costs will be incurred for these contacts. We expect these costs will begin in January Our marketing package will include development of a company logo. We will begin to market our products using promotional brochures and information bulletins. We expect that the information brochures and bulletins should be ready for our promotional use by the end of October 2007. We anticipate initially spending between $8,000 and $12,000 of our marketing and promotional budget for the design and production of these materials. The balance of our budget will be spent throughout the balance of our business year. 10 Anticipating being ready for the 2008 tourist season in British Columbia, we plan to engage in cross promotions with rental shops in Vancouver and Lower Mainland to increase the awareness of our products. Cross promotions will include working with the cruise ships that dock at Vancouvers convention center and other travel packages that bring visitors to Vancouver. We intend to work with travel agencies and affiliates who will be offered performance-based incentive to sell rental packages for us. We expect to spend $6,000 to $8,000 on these promotional activities. Depending on the funds available, we intend to begin purchasing our first inventory during November 2007. Delivery will take two (2) to three (3) months. Initially, we expect to bring in $10,000 worth of inventory. The balance of our inventory will be purchased as soon as we are able to establish our retail location. Depending on the funds available, we also intend to contact prospective property managers. The lease agreement on a suitable premise should be in place by March 1, 2008. Management Discussion and Analysis At June 30, 2007, we had working capital of $5,392, compared to working capital of $33,249 at September 30, 2006. At June 30, 2007 our total assets consisted of cash of $6,230 and prepaid expenses of $2,000. This compares with total assets at September 30, 2006 consisting of cash of $34,954. At June 30, 2007, our total current liabilities increased to $2,838 from $1,705 at September 30, 2006. We have had $NIL revenue from inception. Our short and long-term survival is dependent on funding from sales of securities as necessary or from shareholder loans. Results of Operations We posted losses of $2,893 for the quarter ended June 30, 2007. From inception to June 30, 2007 we have incurred losses of $29,608. The principal components of losses were professional fees of $21,883, bookkeeping and office expenses of $6,020, and organizational costs of $1,705. As of the date of this report, our net cash balance is approximately $6,230. We do not have any lending arrangements in place with banking or financial institutions and we do not anticipate that we will be able to secure these funding arrangements in the near future. We believe our existing cash balances are sufficient to carry our normal operations for the next two (2) months. To the extent that we require additional funds to support our operations or the expansion of our business after we raise funds from this offering, we may attempt to sell additional equity shares or issue debt. Any sale of additional equity securities will result in dilution to our stockholders. There can be no assurance that additional financing, if required, will be available to us or available on acceptable terms. Off-Balance Sheet Arrangements We currently do not have any off-balance sheet arrangements. ITEM 3. CONTROLS AND PROCEDURES As of the end of the period covered by this report, we conducted an evaluation, under the supervision and with the participation of our chief executive officer and chief financial officer, of our disclosure controls and procedures (as defined in Rule 13a-15(e) of the Exchange Act). Based upon this evaluation, our chief executive officer and chief financial officer concluded that our disclosure controls and procedures are effective to ensure that information required to be disclosed by us in the reports that we file or submit under the Exchange Act is recorded, processed, summarized and reported, within the time periods specified in the Commission's rules and forms. 11 There has been no change in our internal control over financial reporting during the current quarter that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. PART II  OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS None. ITEM 2. CHANGES IN SECURITIES AND USE OF PROCEEDS There have not been any changes in our securities since filing our last Quarterly Report on Form 10-QSB for the period ended March 31, 2007, as filed on September 13, 2007. On February 9, 2007, our Registration Statement on Form SB-2, commission file number 333-140322, became effective, enabling us to offer up to 940,000 shares of our common stock at a price of $0.10 per share. As of the date hereof, we have not accepted any subscriptions. As of the date of this Quarterly Report on Form 10-QSB, there are 3,500,000 issued and outstanding shares of common stock of which 3,500,000 shares are held by our officers and directors. The following table notes actual expenses incurred for our account from February 9, 2007 to June 30, 2007 in connection with the issuance and distribution of the securities: Expense Amount of direct or indirect Amount of direct or indirect payments to directors, officers, payments to others general partners, 10% shareholders or affiliates of the Issuer Legal Counsel and Auditor 0 $12,290 Office & Admin. 0 Total $ 0 $18,088 The above expenses were paid from working capital at the time of the offering. The proceeds from our offering are to be used to fund our operations as described in the SB-2 offering document incorporated for reference herein. See also Item 2 Plan of Operation. ITEM 3. DEFAULTS UPON SENIOR SECURITIES None. ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS None. 12 ITEM 5. OTHER INFORMATION None. ITEM 6. EXHIBITS (a) Pursuant to Rule 601 of Regulation S-B, the following exhibits are included herein or incorporated by reference. Exhibit Number Description Articles of Incorporation* By-laws* CERTIFICATION OF CEO PURSUANT TO 18 U.S.C. ss. 1350, SECTION 302 CERTIFICATION OF CFO PURSUANT TO 18 U.S.C. ss. 1350, SECTION 302 CERTIFICATION PURSUANT TO 18 U.S.C. ss. 1350, SECTION 906 CERTIFICATION PURSUANT TO 18 U.S.C. ss. 1350, SECTION 906 * Incorporated by reference to our SB-2 Registration Statement, file number 333-140322, filed on January 30, 2007. 13 SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized, on this day of September, 2007. NORTHWEST CHARIOTS INCORPORATED Date: September 28, 2007 By: /s/ Douglas Dewar Name: Douglas Dewar Title: President/Chief Executive Officer, principal executive officer Date: September 28, 2007 By: /s/ Robert Doolan Name: Robert Doolan Title: Chief Financial Officer, principal financial officer and principal accounting officer
